Citation Nr: 0210260	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  01-07 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1966 to April 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 2000 decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO), which 
denied service connection for PTSD.

In August 2001, the veteran filed a claim for a nonservice-
connected pension.  As this issue has not been procedurally 
developed, the Board is referring it to the RO for initial 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The veteran's PTSD is shown to be at least as likely as not 
related to his active service.


CONCLUSION OF LAW

The evidence being at least in relative equipoise, the 
veteran's PTSD was incurred in or as a result of his active 
air service.  38 U.S.C. §§  1101, 1110, 1112, 1131, 1137, 
1153, 1154, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  Further, he and his representative have 
been notified of the evidence needed to establish the benefit 
sought, and he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).  Thus, VA's statutory duty to assist the veteran 
has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

On March 1966 report of medical history, the veteran denied 
depression, excessive worry, and associated symptomatology.  
The March 1966 medical examination report reflected no 
psychiatric abnormality.  

November 1966 documentation indicated that the veteran had a 
"secret" security clearance.  The September 1968 report of 
medical examination for flying duty indicated no psychiatric 
abnormality. 

On April 1970 report of medical history, the veteran 
indicated ear, nose, and throat trouble but denied 
depression, excessive worry, and related symptomatology.  On 
the separation medical examination report, no pertinent 
abnormality was noted.

The veteran's DD Form 214 indicates that his service 
specialty was aircraft mechanic, and that he had over five 
months of foreign service.  Service personnel records 
indicate that he was a B-52 ground crewman and tanker team 
member.

In December 1999, he filed a claim of service connection for 
PTSD asserting that its symptoms had been present since 
service.

An April 2000 VA clinical social worker's progress note 
indicated that the veteran presented with prolonged PTSD 
symptoms.  He reported chronic flashbacks and intrusive 
thoughts of bombings and people killed in the war.  He 
complained of sleep disturbances and frequent awakening due 
to nightmares about the war.  The social worker noted that 
the veteran appeared dirty and unkempt.  She diagnosed 
chronic PTSD and major depressive disorder.

On May 2000 VA psychiatric examination, the veteran stated 
that he was based at Ellsworth Air Force Base but that he was 
assigned to temporary duty in Guam and Okinawa.  He indicated 
that he flew over Vietnam approximately 10 times and that he 
could still "see the bombs."  He reported thinking about 
the people who died as a result of the bombing although he 
denied seeing anybody being hit by a bomb.  He complained of 
flashbacks, intrusive thoughts, and similar symptoms.  He 
also indicated that the symptoms had been present since 
service.  The diagnosis was depressive disorder, not 
otherwise specified, and it was indicated that the veteran's 
single stressor, "just the bombs going off," and his 
contemporaneous reaction that "it was bothering" him did 
not suffice to meet the criteria for a diagnosis of PTSD.  

In October 2000, the RO denied service connection for PTSD.  

In his August 2001 substantive appeal, the veteran indicated 
that he saw the results of the bombing at combat debriefings 
because photographs taken on surveillance flights were 
reviewed.  He stated that he saw photographs of dead and 
mutilated bodies.

On October 2001 psychological evaluation, the veteran 
reported flying in B-52 bombers over combat areas.  He denied 
having been on the ground in Vietnam, but stated that he saw 
surveillance photographs of the carnage.  He indicated that 
he had not worked since 1992 due to his PTSD.  He also stated 
that he was separated from his wife of 32 years and was 
living with his mother.  He reported social isolation with 
the exception of PTSD groups.  He did not interact with 
neighbors and withdrew from visitors.  He avoided combat 
movies.  The examiner commented that the veteran was unkempt 
although his hygiene was adequate.  The diagnoses were PTSD 
and moderate to severe late onset dysthymic disorder 
apparently in reaction to military service.

On December 2001 hearing before the undersigned, the veteran 
testified that he was an aircraft mechanic and that during 
the latter portion of service, he was a crew chief on a KC-
135 refueling plane.  While stationed in Okinawa, he reported 
serving on a refueling plane that flew to and from Vietnam, 
accompanying B-52s.  He reported witnessing many bombings and 
testified that, following each flight, he would take all of 
the aircraft records to the debriefing room.  As he had a 
secret clearance, he could stay for the debriefings.  On 
several occasions, he stated he saw photographs taken by 
reconnaissance planes after the bombings.  Human remains were 
visible in the photographs and they reportedly "devastated" 
his life.  He stated that he had not been able to work in 
several years due to difficulty concentrating.  He indicated 
that he first sought treatment about two years earlier 
because before that time he had not heard of PTSD, and did 
not understand the nature of his symptoms.  He reported 
intrusive thoughts, nightmares, poor sleep, and relative 
seclusion.  His social contact was limited to family members.  
He stated that he had not worked since 1992.  He indicated 
that he began to experience emotional difficulty toward the 
end of his service.

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2001); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

38 U.S.C. § 1154(b) (2002) provides that, with respect to 
combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service.  Service-connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  See also 38 C.F.R. § 3.304(d).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran engaged in combat with the enemy is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283 (1994).  However, 
the Court has recently held that the Board may not rely 
strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be satisfactory, i.e., 
credible, and consistent with the circumstances, conditions, 
or hardships of such service.  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau, 9 Vet. App. 
at 395-96; Cohen v. Brown, 10 Vet. App. 128 (1997).  

Analysis

The record is silent as to combat-related awards and 
decorations, and the veteran's service personnel records do 
not reflect any combat duty.  His service occupation as an 
aircraft mechanic does not necessarily denote combat.  Thus, 
the veteran cannot benefit from the provisions of 38 U.S.C. 
§ 1154(b).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau, 
supra.  Although the May 2000 VA psychiatric examination 
report did not produce a diagnosis of PTSD, two other reports 
of mental health professionals did conclude that the veteran 
suffered from PTSD.  The Board finds no reason to question 
the judgment or competence of the examiners.  Thus, the 
benefit of the doubt being in the veteran's favor, the Board 
finds that the veteran has a current diagnosis of PTSD.  
38 U.S.C. § 5107; Gilbert, supra.  In diagnosing PTSD, the 
mental health practioners relied on the veteran's recitation 
of wartime flights over Vietnam and current symptoms such as 
flashbacks and nightmares of the results of that bombing in 
arriving at their respective diagnoses.  Hence, the Board 
finds a causal connection between the veteran's PTSD and the 
in-service stressor.  38 C.F.R. 3.304(f); Moreau, supra.  

In order to grant service connection for PTSD, there must be 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  Service records indicate that he 
had a secret security clearance and that he was examined for 
approval for flight duty.  Also, the record reflects that he 
did spend some time during service overseas.  Finally, his 
recitation of the facts has been relatively consistent and 
non-contradictory.  Moreover, the undersigned found the 
veteran's recent testimony to be well within the realm of 
reasonable plausibility.  With the evidence being at least in 
relative equipoise, the Board determines that there is 
sufficient independent evidence to support the occurrence of 
the claimed in service stressor.  38 U.S.C. § 5107; Doran, 6 
Vet. App. at 288-89; Gilbert, supra. 

The Board emphasizes that the evidence in this case is at 
least in relative equipoise, and all doubts that the Board 
might harbor are resolved in the veteran's favor.  38 U.S.C. 
§ 5107; Gilbert, supra.  


ORDER

Service connection for PTSD is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

